DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 7-9, 12, 14-17 in the reply filed on 06/09/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen [A magnetic glass state over the first order ferromagnetic to antiferromagnetic transition in FeRh film].
Claim 1: Chen teaches a FeRh system used for spintronics, wherein the system comprises a MgO substrate, a film of FeRh alloy on the substrate, the film comprising a continuous antiferromagnetic (AFM) cluster; and ferromagnetic (FM) clusters located in areas smaller than the area of the continuous AFM cluster, wherein the AFM cluster can have a AFM-FM transition temperature of 360 K and the FM clusters can have a FM-AFM transition temperature of 340 K [abstract, pages 329, 330, 332, 333, and Fig. 3]. 
Claim 2: Chen teaches the alloy comprises an array of discrete phases [abstract, page 329; Fig. 3 where the FeRh film has an array of FM clusters].
Claim 3: Chen teaches the discrete phase is ferromagnetic [abstract, page 329, Fig. 3, where FM clusters has an FM phase]. 
Claim 16: Chen teaches the substrate is MgO [abstract, Fig. 3, MgO substrate].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7-9, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Claims 7-8: although Chen does not explicitly the discrete phase is no more than 1000 squared micrometers, or no more than 1000 squared nanometers, Chen teaches strain affects the FM-AFM transition [page 329]; therefore, it would have been obvious to one of ordinary skill in the art to optimize the size or number of discrete phases from the FM-AFM transitions by manipulating strain in the FeRh film. 
Claim 9: Chen teaches the temperatures can fall in the claimed ranges (360k =86C; 340k =66C). 
Claims 14-15: although Chen does not explicitly teach the discrete phase has a superparamagnetic limit, size and pitch that exceeds the superparamagnetic limit of the continuous phase (AFM), it would have been obvious to one of ordinary skill to optimize the discrete FM phases in regards to the AFM continuous phases by modifying the chemical composition through routine experimentation in order to produce a superior product. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mariager [Imaging the antiferromagnetic to ferromagnetic first order phase transition of FeRh].
Teaching of the prior art is aforementioned, but does not appear to teach at least two discrete phases have different metamagnetic temperatures. Mariager is relied upon.
Claim 12: Mariager teaches that that the transition temperature depends upon the composition and addition of impurities [page 1]; therefore, it would have been obvious to one of ordinary skill in the art that at different composition of the discrete phases, would exist different metamagnetic temperatures, since it would have been obvious to one of ordinary skill in the art that naturally occurring product would have exact replications. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zheng [Epitaxial strain controlled magnetocrystalline anisotropy in ultrathin FeRh/MgO bilayers].
Teaching of the prior art is aforementioned, but does not appear to teach the substrate comprises a piezoelectric material. Zheng is provided.
Claim 17: Zheng teaches that FeRh have been deposited upon MgO, BaTiO3 or piezoelectric substrates, which the lattice mismatch generates train to modulate the magnetic properties of the FeRh overlayer [page 1]. It would have been obvious to one of ordinary skill in the art to provide a piezoelectric substrate since Zheng teaches Mgo or piezoelectric substrates are suitable for FeRh films. 

Conclusion
Claims 1-3, 7-9, 12, 14-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/               Primary Examiner, Art Unit 1715